FILED
                            NOT FOR PUBLICATION                             DEC 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50432

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00826-GW-1

  v.
                                                 MEMORANDUM *
EDGARDO PRADO CASTANEDA,
AKA Primo,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Edgardo Prado Castaneda appeals from the 120-month sentence imposed

following his guilty plea to distribution of methamphetamine in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(A)(viii). We have jurisdiction pursuant to 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291 and 18 U.S.C. § 3742(a). We review de novo the district court’s

interpretation and application of the Sentencing Guidelines and review its factual

findings for clear error. United States v. Real-Hernandez, 90 F.3d 356, 360 (9th

Cir. 1996). We vacate the sentence and remand for resentencing.

      Castaneda contends that the district court erred by failing to provide reasons

for denying safety-valve relief from the mandatory minimum sentence imposed by

21 U.S.C. § 841(b)(1)(A)(viii). Pursuant to 18 U.S.C. § 3553(f), the district court

must disregard the statutory minimum sentence if it finds at sentencing that the

defendant meets the five criteria for safety-valve relief. Real-Hernandez, 90 F.3d

at 360–62. The court must provide a sufficient record to allow “meaningful

appellate review” and, at the time of sentencing, must provide its reasons for

applying or declining to apply safety-valve relief. Id. at 360.

      At the sentencing hearing, the district court found Castaneda ineligible for

safety-valve relief, but the record does not indicate the basis for that determination.

The court appears to have declined to decide whether Castaneda had a leadership

role in the offense for purposes of § 3553(f)(4). Though the government indicated

that it also disputed Castaneda’s eligibility for relief under § 3553(f)(2) and (5), the

court did not address those criteria. Instead, the court merely stated its belief that

the government was correct regarding Castaneda’s ineligibility for relief. This is


                                           2
an insufficient record for appellate review. See Real-Hernandez, 90 F.3d at 360;

see also United States v. Franco-Lopez, 312 F.3d 984, 993 (9th Cir. 2002).

      Castaneda’s motion for an extension of time to file his reply brief is granted.

The brief submitted on November 3, 2011, is deemed filed.

      The sentence of the district court is vacated, and the case is remanded for

resentencing.

      SENTENCE VACATED; REMANDED FOR RESENTENCING.




                                          3